Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 17-20, 22, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makal et al.(WO 2015/164695).
	Makal et al. discloses thermoplastic polyurethane compositions prepared from polyols, including polyether and/or polyester polyols as claimed, including those as now defined by claim 12 & 27, extenders and polyisocyanates as claimed, wherein crosslinking site imparting, ethylenically unsaturated groups are included through the polyols and extenders to the degree required by the claim, including TMPME(unsaturated) and other unsaturated chain extenders, and butanediol (saturated) and other saturated chain extenders as claimed (see abstract, paragraphs [0012]-[0014], [0018]-[0021], [0024]-[0030], [0033]-[0048], Examples, Tables and claims).  
Makal et al. differs from the claims as now defined in that content of unsaturated extender to the degree as required by the claims is not particularly specified.  However, overlap is evident in Makal In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
	Claim 19 differs from Makal et al. in that the ranges of hydroxyl values set forth by applicants are not particularly specified.  However, ranges of molecular weights are provided for the diols/polyols of Makal et al.(paragraphs [0025]-[0030) and the ordinary practitioner readily recognizes the direct relationship between OH# and Molecular Weight {OH# = ((56,100)X(functionality))/(molecular weight)}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within any of the molecular weights provided for by Makal et al. in forming the diols/polyols of Makal et al. in order to arrive at polyols having any corresponding OH#, including those having OH#’s as now set forth by claim 19, for the purpose of selecting acceptable reactant materials for product development in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.
Claims 20 and 23 differ in that NCO Index values as claimed are not specifically recited.  However, closely overlapping ranges of values are provided (paragraph [0029]) for purposes of providing acceptable reactive effects.  Further, it has long been held that where the general conditions of the In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any NCO Index value of Makal et al. in forming the products of Makal et al. for the purpose of achieving acceptable product development in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makal et al.(WO 2015/164695) as applied to claims 3, 12, 17-20, 22, 23 and 27 above and further in view of Lin et al.(CN 103408922).
Makal et al. differs from the claim in that softening agent and filler are not required.  However, Makal et al. discloses plasticizers/softeners and fillers to be employable in their operations for their additive function (paragraph [0052]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized plasticizer/softening agent and filler in the processes of Makal et al. as provided for by Makal et al. for the purpose of imparting their disclosed additive function in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Makal et al. differs from the claim in that foaming agent is not required.  However, Lin et al. discloses foaming agent to be used in thermoplastic polyurethane applications for the purpose of imparting expansion (see abstract).  Accordingly, it would have been obvious for one having ordinary 
As to any difference that may be found in the sequence of adding ingredients, it has been held that changes in the sequence of adding ingredients is obvious {see MPEP 2144.04 IV. C.}.   Accordingly, it would have been obvious for one having ordinary skill in the art to have combined the materials of Makal et al. combined with Lin et al. in any sequence for the purpose of achieving acceptably combined preparations in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

	Applicants’ arguments as they may apply to the rejection as now set forth above have been considered. However, they are unpersuasive.
	Applicants’ claims do not exclude unsaturated polyols or require the use of only saturated polyols as alleged by applicants. Though saturated polyols are required by the claims, such a requirement does not exclude other polyols, particularly those that are unsaturated.
	Regarding the features of claim 22, it is maintained that Makal et al.(‘695) is sufficient in its requirements in this regard (see para [0012]).  
	As to applicants’ arguments regarding overlaps between the polyol and the chain extenders of the rejected claims, it is maintained that such overlap is evident, and applicants’ discussion of problems addressed in the specification does not give added meaning to any of these terms of the claims beyond definition laid out by the claims.  The range of values as now laid out by claim 3 is addressed in the body of the rejection above, and the position of obviousness has not been refuted through fact based showing of distinction supported by actual limitation in the claims and/or by showing of new or 
As to applicants’ arguments concerning results, the following are held to apply:
Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.
Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims. Particularly, applicants’ have not set forth demonstrations of results in support of the alleged unexpected results discussed on reply.  Further and accordingly, no results have been set forth which are demonstrated to be commensurate in scope with the scope of combinations now defined by the rejected claims.

Allowable Subject Matter
Claims 1, 5, 6, 9-11, 13-15, 21 and 24 are allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, including the cited Makal et al. documents (‘695 or ‘196), each taken alone or in combination or with other prior art, are insufficient in their teaching or fair suggestion of utilizing unsaturated chain extender as defined by the claims in amounts as defined by the claims in a component constituting 10 parts by weight of chain extender as defined by the claims in accompaniment with saturated polyol as now defined by the claims and polyisocyanate utilized in amounts as claimed.  Separately, the prior art, including the cited Makal et al. documents (‘695 or ‘196), each taken alone or in combination or with other prior art, is insufficient in its teaching or fair suggestion of the utilization of the specific unsaturated chain extenders of claim 25 in the preparations as set forth by claim 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN M COONEY/               Primary Examiner, Art Unit 1765